Pee Curiam.
This suit was brought to recover damages to an Oldsmobile touring car and compensation for personal injuries. The case was tried by the judge of the District Court without a jury, resulting in a judgment for the plaintiff for $225. The defendant files three specifications of determinations, with which it is dissatisfied in point of law—first and second, error by the trial court in refusing to nonsuit the plaintiff *552on the ground of lack of proof of negligence, and that the plaintiff was guilty of contributory negligence; third, error in entering judgment for the plaintiff.
The questions involved under the evidence in the record are pure questions of fact, determined by the trial judge.
Some of the important facts are these: The Oldsmobile touring ear injured in which the plaintiff was riding with his companion, David Champion, the plaintiff in No. 406, the present May term of the court, was being towed easterly on Grand street, Jersey City, by another car. Grand street runs east and west. In the middle of the street' are two sets of trolley tracks operated by the defendant company. There was an obstruction on the right-hand side of the street, so that the cars could not pass between the sidewalk on the right-hand side and the eastbound track. The driver of the first automobile pulled to his left to go around the obstruction. After the first car had gotten by the obstruction, the driver of that car turned to his right again. The second car, in which the plaintiff and his companion were riding, and which was being towed by an eight-foot tow rope, as it was in the act of swinging around the obstruction, i. e., a manhole, was struck between the doors on the left-hand side of the left-hand bumper of the defendant’s trolley car (record, page 27, lines 1-10). This is the crux of the case. The plaintiff has two witnesses to testify to this fact, the defendant had three witnesses to testify to the fact that the automobile hit the trolley car. The trolley car was going west in the opposite direction (record, page 27, line 20). There was evidence to justify the trial court’s finding, so the judgment of the District Court is affirmed, with costs.